         Case 3:19-mj-22620-RNB Document 1 Filed 06/26/19 PageID.1 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                       )   Magistrate Docket No.     ICfjl1] 2.J_(a L-0
                                                 )
                          Plaintiff,
                                                 )
                                V.               )   COMPLAINT FOR VIOLATION OF:
                                                 )   Title 8, USC 1325 Illegal Entry
                                                 )   (misdemeanor)
                                                 )
                                                 )
 Esteban HERNANDEZ-Santiago,                     )
                                                 )
                                                 )
                                                                                JUN 2 6 2019
                                                 )
                                                                          CLU,,< U:;, .JISTHiCl COUH T
                                                 )                   SOUl HcHN DIS l HICT OF CALI' ORNIA
 ________________
         Defendant.                              )                   L3V                         1, l'lJ l ~




         The undersigned complainant being, duly sworn, states:
 That on or about June 22, 2019, within the Southern District of California, defendant, Esteban
 HERNANDEZ-Santiago, an alien, did knowingly elude examination and inspection by
 Immigration Officers, a misdemeanor; in violation of Title 8, United States Code, Section I 325
 (a)(2).

 And the complainant further states that this complaint is based on the attached probable cause
 statement, which is incorporated herein by reference.




                                                     SIGNA   k
                                                     Edward R. Bugarin
                                                                       COMPLAINANT




SWORN TO BEFORE ME AND SUBSCRIBED IN MY P
THIS 26th DAY OF June, 2019.
        Case 3:19-mj-22620-RNB Document 1 Filed 06/26/19 PageID.2 Page 2 of 2


CONTINUATION OF COMPLAINT:
Esteban HERNANDEZ-Santiago



                              PROBABLE CAUSE STATEMENT
On June 25, 2019, Border Patrol Agent J. Selden and his canine partner were conducting
assigned duties in the Brown Field Border Patrol Station's area of responsibility. At
approximately 1:47 PM, Agent Selden was notified about a seismic intrusion device activation
in an area known to Border Patrol agents as "Barber Mountain." Agent Selden responded to the
area and deployed his canine partner, who alerted and led Agent Selden to two individuals
attempting to hide in a large bush. This location is approximately four miles west of the Tecate,
California Port of Entry and approximately nine miles north of the United States/Mexico
International Boundary. Agent Selden identified himself as a Border Patrol Agent and
conducted an immigration inspection. Both individuals, including one individual later
identified as the defendant, Esteban HERNANDEZ-Santiago, stated that they were citizens of
Mexico without immigration documents that would allow them to enter or remain in the United
States legally. At approximately 4:45 PM, Agent Selden placed both individuals, including
HERNANDEZ, under arrest.

Record checks revealed that the defendant was most recently removed or deported from the
United States on July 6, 2017.

The defendant was advised of his Miranda rights. The defendant stated that he understood his
rights and was willing to answer questions without an attorney present. The defendant stated
that he is a citizen of Mexico illegally present in the United States. The defendant stated that he
illegally entered the United States on June 22, 2019.
